Broyles, J.
1. The evidence authorized the verdict.
2. The only assignment of error, in addition to the usual grounds, being the refusal of the court to grant a new trial on account of alleged newly discovered evidence, and that evidence .being impeaching in its character, and the alleged newly discovered witness, as shown in the counter-showing, being in the employ of the plaintiffs in error at the time of the trial, and being in actual attendance upon the trial, on subpcena as a witness for the plaintiffs in error, this court can not hold that the trial judge abused his discretion in overruling the motion for a new trial. Judgment affirmed.
Complaint; from city court of Louisville — Judge Strange presiding. June 30, 1914.
B. N. Hardeman, for plaintiffs in error.
M. G. Barwich, contra.